Talmadge, J.
(dissenting) — While I do not believe the corpus delicti rule is sound for corroboration of confessions,113 it is the rule in this case because the parties did not argue for the adoption of the federal corroboration rule for admissibility of confessions. But even under the corpus delicti rule as articulated in City of Bremerton v. Corbett, 106 Wn.2d 569, 723 P.2d 1135 (1986), Ms. Aten’s confession was sufficiently corroborated to be admissible.
The majority’s formulation of the corpus delicti rule intrudes unnecessarily on the jury’s power to determine credibility of witnesses, and may ultimately preclude confessions in cases of alleged infanticide. For these reasons, I respectfully dissent.
We articulated the rule of corpus delicti in City of Bremerton as follows:
. . . [T]he independent proof is sufficient if it prima facie establishes the corpus delicti, which in this case is met by proof that petitioners were driving or in actual physical control of the vehicle while intoxicated. The independent evidence need not be sufficient to support a conviction or even to send the case to the jury. Nor is it necessary that the evidence exclude every reasonable hypothesis consistent with petitioners not driving a car. "Prima facie,” in this context, means only that there be evidence of sufficient circumstances which would support a logical and reasonable inference that petitioners were driving or in actual physical control of a vehicle.
Corbett, 106 Wn.2d at 578-79 (emphasis added) (citations omitted). See also State v. Vangerpen, 125 Wn.2d 782, 796, 888 P.2d 1177 (1995); State v. Smith, 115 Wn.2d 775, 781, 801 P.2d 975, rev’d, 115 Wn.2d 775, 801 P.2d 975 (1990).
As Judge Seinfeld recognized in her dissent, there is evidence baby Sandra Michelle Biber died while in Ms. At-en’s sole custody from acute respiratory failure, and one possible cause of acute respiratory failure is manual interference or the smothering of the child. Judge Seinfeld noted:
*671Although it would be reasonable and logical to draw multiple inferences from this evidence, clearly one reasonable and logical inference is that Aten smothered Sandra.
State v. Aten, 79 Wn. App. 79, 92, 900 P.2d 579 (1995).
The physician who performed the autopsy on baby Sandra concluded initially that the baby died of SIDS, which is acute respiratory failure. Dr. Schiefelbein also acknowledged suffocation could cause acute respiratory failure. He testified he could not determine in an autopsy whether the acute respiratory failure was caused by SIDS or by suffocation. He did testify, however, that manual suffocation of the child could not be ruled out when the medical history of the child was posed to him in a hypothetical question. Thus, the expert medical testimony and the autopsy findings in this case did not rule out the possibility that Sandra died of manual suffocation at the hands of defendant Vicki Jo Aten.
Under Corbett, the corroborative evidence necessary to satisfy the corpus delicti rule does not require every reasonable hypothesis consistent with the confession be ruled out. The majority now holds, however, that corpus delicti cannot be established "when independent evidence supports a reasonable and logical inference of both criminal agency and non-criminal cause.” Majority op. at 660.
The majority’s formulation of the corpus delicti rule necessarily compels the Court to vigorously intrude into the jury’s special province, fact finding. See Wash. Const. art. I, § 21 ("The right of trial by jury shall remain inviolate . . .”); Sofie v. Fibreboard Corp., 112 Wn.2d 636, 644-45, 771 P.2d 711, 780 P.2d 260 (1989) (the essence of the constitutional right to trial by jury is the jury’s fact finding province/function). Issues of credibility are peculiarly for the jury. See State v. Ortiz, 119 Wn.2d 294, 311, 831 P.2d 1060 (1992) (reliability of and weight to be given expert testimony is for the jury to decide); Retail Clerks Health & Welfare Trust Funds v. Shopland Supermarket, Inc., 96 Wn.2d 939, 943, 640 P.2d 1051 (1982) (citing Burke v. Pepsi-Cola Bottling Co., 64 Wn.2d 244, 246, *672391 P.2d 194 (1964)) (the credibility of witnesses and the weight to be given the evidence are matters which rest within the province of the jury; and, even if the court were convinced that a wrong verdict had been rendered, it should not substitute its judgment for that of the jury so long as there was evidence which supports the verdict).
In Sullivan v. Louisiana, 508 U.S. 275, 277, 113 S. Ct. 2078, 2080, 124 L. Ed. 2d 182 (1993), the Supreme Court noted the jury fact finding function has a Sixth Amendment dimension:
The Sixth Amendment provides that "[i]n all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impartial jury. . . .” [W]e [have] found this right to trial by jury in serious criminal cases to be "fundamental to the American scheme of justice,” and therefore applicable in state proceedings. The right includes, of course, as its most important element, the right to have the jury, rather than the judge, reach the requisite finding of "guilty.”
Sullivan, 508 U.S. at 277. In United States v. Gaudin, 515 U.S. 506, 115 S. Ct. 2310, 132 L. Ed. 2d 444 (1995), the United States Supreme Court held it is the jury’s place to determine mixed questions of law and fact. It is the jury, and not the court, who is to determine the "materiality” of defendant’s false statements and his ultimate guilt or innocence. Where the evidence does not rule out manual suffocation as a cause of Sandra’s death, the jury must be allowed to exercise its fact finding function and decide whether the baby died of SIDS or defendant Aten’s confession was true.
Moreover, the ultimate result of the majority’s opinion is to make proof of infanticide exceedingly difficult. In many factual circumstances, the victim and the defendant may be the only witnesses of the infant’s death; the medical evidence of the infant’s death may be equivocal. The majority’s rule requires certainty in corroborating the *673defendant’s confession to infanticide that is beyond reasonable possibility.114
The present case is a close one. Vicki Jo Aten confessed to the death of Sandra Michelle Biber on a number of occasions in various settings. The evidence of Sandra’s death suggested both SIDS, a tragic affliction of newborns, and manual suffocation were possible causes of the infant’s death. Given this evidence, a jury should have been able to assess the facts, including Aten’s confession to the alleged crime. I would reverse Division Two of the Court of Appeals and reinstate Aten’s conviction for second degree manslaughter.

See State v. Ray, 130 Wn.2d 673, 681-688 (Talmadge, J., concurring).


Indeed, medical authorities may be far too swift to conclude infant deaths are the result of SIDS. A recent Centers for Disease Control (CDC) study indicated statistics regarding classification of Washington State infant deaths between 1980 and 1994 are distorted because some deaths were attributed to SIDS even in the absence of an autopsy. See CDC Morbidity and Mortality Weekly Report (MMWR) October 11, 1996, Vol. 45/No. 40 at 863. CDC recommends, at a minimum, that an infant death not be classified as SIDS related absent a thorough case investigation including performance of a complete autopsy, examination of the death scene and review of the clinical history. See Guidelines for Death Scene Investigation of Sudden, Unexplained Infant Deaths: Recommendations of the Interagency Panel on Sudden Infant Death Syndrome, CDC MMWR June 21,1996, Vol. 45/No. RR-10 at 1.